EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. James Delaney (attorney for applicant) on July 13, 2022.
The application has been amended as follows: 

In Claim 16, line 1, insert --- suitable for an aerosol spray --- between “emulsion” and “comprising:”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: (i) In view of the terminal disclaimer filed by applicant, previous double patenting rejections over claims of Application No. 17/031,560 and 17/031,546 are hereby withdrawn.  (ii) In view of applicant’s amendment, previous 103 rejections over Doering et al’319 are hereby withdrawn as the reference does not teach or suggest instant water/alcohol mixture of claim 16.  Doering also does not teach or suggest instant deodorant emulsion of claim 19 comprising magnesium sulfate and a dispersion of silicone polyether.  (iii) Anconi et al (US 2016/0089321 A1) teaches ([0086], Table 7a and Table 7b) a roll-on water-in-oil (emulsion) deodorant composition comprising: Zinc Lactate or Zinc Phenolsulfonate (a deodorant active and instant salt); Water and Dipropylene Glycol (instant water/alcohol mixture); Polysorbate 20 (instant emulsifier); Cyclomethicone and Dimethicone Copolyol (instant silicone oils); and Isopropyl Myristate (a fatty acid ester oil - instant further oil).  Anconi’s compositions of Table 7a and Table 7b do not contain aluminum salts or ethanol.  However, Anconi’s composition is a roll-on deodorant emulsion and is not suitable for aerosol spray.  Thus, Anconi does not teach or suggest instant deodorant emulsion suitable for an aerosol spray as claimed in claim 16.  Ancon also does not teach or suggest instant deodorant emulsion of claim 19 comprising a dispersion of silicone polyether.  (iv) Li (US 2019/0336434 A1) teaches (Example 1) a roll on antiperspirant formulation comprising: Zinc glycinate (instant salt); Steareth-21 (instant emulsifier); Water and propylene glycol (instant water/alcohol mixture); Mentha arvensis oil and Encalyptus globulus oil (instant further oils); and Acrylates/c10-30 alkyl acrylate crosspolymer (a thickening agent).  Li’s formulation of Example 1 does not contain aluminum salts or ethanol.  However, Li’s formulation is a roll-on formulation (containing a thickening agent) and it not suitable for aerosol spray.  Thus, Li does not teach or suggest instant deodorant emulsion suitable for an aerosol spray as claimed in claim 16.  Li also does not teach or suggest instant deodorant emulsion of claim 19 comprising triethyl citrate, a dispersion of silicone polyether and magnesium sulfate.     
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIN J. LEE whose telephone number is (571)272-1333.  The examiner can normally be reached on M-F 9 am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.




/SIN J LEE/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        July 13, 2022